                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                ASHEVILLE DIVISION

KATHY ANDERS,                                  )
                                               )
       Plaintiff,                              )
                                               )
v.                                             )
                                               )       No. 1:19-CV-00278-FDW
ANDREW M. SAUL,                                )
Commissioner of                                )
Social Security,                               )
                                               )
       Defendant.                              )

                                              ORDER

       THIS MATTER IS BEFORE the Court on the parties’ “Consent Motion for Attorneys
Fees,” (Doc. No. 16), and it appearing that the parties have agreed that the Commissioner of
Social Security should pay the sum of $4,600.00, in full and final settlement of all claims arising
under the Equal Access to Justice Act (“EAJA”). See 28 U.S.C. § 2412(d).

       It is therefore ORDERED that the Motion (Doc. No. 16) is GRANTED. The
Commissioner of Social Security pay to Plaintiff the sum of $4,600.00 in attorney fees, in full
satisfaction of any and all claims arising under EAJA, 28 U.S.C. § 2412(d), and upon the
payment of such sum this case is dismissed with prejudice. If the award to Plaintiff is not subject
to the Treasury Offset Program, payment will be made by check payable to Plaintiff’s counsel,
Charlotte Hall, and mailed to her office at P.O. Box 58129, Raleigh, North Carolina 27658, in
accordance with Plaintiff’s assignment to her attorney of her right to payment of attorney’s fees
under the EAJA. If the payment is subject to offset, then any remaining fee will be made payable
to Plaintiff and mailed to Plaintiff’s counsel’s office address.

       IT IS SO ORDERED.


                                         Signed: March 31, 2020
